DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 are pending and subject to this Office Action. This is the first Office Action on the merits of the claims.

Claim Objections
Claim 1 is objected to because of the following informalities. Appropriate correction is required.
Claim 1: Applicant is suggested to recite the process steps in the active form, e.g., reacting a feedstock comprising at least one alcohol…”
Claim 1, line 4: Applicant is suggested to amend the limitation “a WWH” to read “a WWH (weight of feedstock per weight of catalyst per gram)” for clarity.
Claim 1, lines 9 and 10: The limitation “the feed” should read “the feedstock” to be consistent with the recitation “a feedstock” in line 2.
Claim 1, line 10: Applicant is suggested to amend the limitation “the conditions of step a)” to read “
Claim 1, line 11: Applicant is suggested to amend the limitation “said selectivation step” to read “said catalyst selectivation step” to be consistent with “a catalyst selectivation step” recited in line 8.
Claim 1, line 12: The limitation “the conversion into alcohols of said step a)” should read “the conversion of the at least one alcohol [[of]] in step a).”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a catalyst selectivation step comprising, for a period of between 0.5 and 5 hours, stoppage of the feed and maintenance of the temperature and pressure of said step a).” While this step requires stoppage of the feedstock and maintenance of the temperature and pressure of the reaction step a), claim 1 does not positively recite a step of selectivating a catalyst or obtaining a selectivated catalyst. It would appear that a selectivated catalyst is obtained by stopping the flow of the feedstock and maintaining the reaction temperature and pressure conditions while the spent catalyst from step a) is still present in the reaction zone (Spec., pg. 6, line 1- pg. 7, line 9). Please see the amendment suggestion below.
	Claim 1 recites “isoolefins n” at line 11 but does not specify the workable values for “n.” The term “selectivity toward isoolefin n of said step a)” is defined in the instant specification as “the mass ratio of isoolefins comprising n carbon atoms to the total amount of olefins comprising n carbon atoms present in the olefin effluent obtained from step a)” (Spec., pg. 6, lines 7-9). It is noted that the instant specification does not explicitly specify “n” values. However, it is expected that the isoolefins are obtained by dehydrating corresponding alcohols having the formula R-CH2-OH, in which R is a nonlinear alkyl radical of general formula CnH2n+1 where n is an integer n” is interpreted as follows:  “isoolefins n, wherein n ranges from 4 to 21.”
Claims 2-9 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency upon claim 1.
The following amendment to claim 1 is suggested to address the indefiniteness issues and claim objections discussed above.
	A process for dehydrating alcohols to olefins, comprising:
a) a reaction step comprising reacting a feedstock comprising at least one alcoholunder operating conditions including [[at]] a weighted average temperature of between 250 and 400°C, [[at]] a pressure of between 0.2 MPa and 1 MPa and [[at]] a WWH (weight of feedstock per weight of catalyst per gram) of between 1 and 18 h-1, in the presence of a catalyst comprising a zeolite comprising at least one series of channels the opening of which is defined by a ring of 8 oxygen atoms (8 MR), to produce and a spent catalyst;
b)  a catalyst selectivation step comprising, for a period of between 0.5 and 5 hours, stopping the flow of the feedstock and maintaining [[of]] the temperature and pressure of said step a) in the presence of the spent catalyst to obtain a selectivated catalyst; and
c) resuming the flow of the feedstock on conclusion of step b) under the operating conditions of step a); 
wherein said catalyst selectivation step is performed when the selectivity toward isoolefins n of said step a) is greater than 25%, or when the conversion of the at least one alcohols [[of]] in said step a) is less than 99%.


Claims 6 and 7 recite “FER and MFS structural type,” “FER type,” and “MFS type.” The use of the expression “type” renders the claims indefinite because it is unclear what “type” was intended to convey. MPEP 2173.05(b) III. E. Applicant is suggested to replace “structural type” or “type” with “framework.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Adam et al. (US Pub. 2013/0204057 A1, hereinafter “Adam”; cited in IDS dated 01/09/2020), in view of Chisholm et al. (US Pub. 2003/0125598 A1, hereinafter “Chisholm”), as evidenced by Vivien et al. (US Pub. 2017/0341996 A1, hereinafter “Vivien”) and Beech, Jr. et al. (US Pat. 5,059,738, hereinafter “Beech”)
	Regarding claims 1 and 6, Adam discloses a process for dehydrating isobutanol to produce butenes ([0021]), the process comprising:
	reacting a feedstock comprising isobutanol to produce butenes under reaction conditions in the presence of a catalyst, wherein the reaction conditions including an average catalyst bed temperature ranging from 250 ºC to 500 ºC, a pressure ranging from 50 kPa (0.05 MPa) to 1 MPa, and a WHSV of at least 1 h-1 ([0054]-[0056]; [0059]), wherein the suitable catalysts include a crystalline silicate of the group FER ([0062]), which is known to have at last one series of channels, the opening of which is defined by a ring of 8 oxygen atoms (8MR) as evidenced by Vivien ([0045]-[0047]); 
	regenerating the catalyst after having being used in the reaction zone ([0051]); and 
	resuming the reaction step with the regenerated catalyst ([0051]-[0052]).
	Isobutanol is expected to be gaseous at the temperature and pressure conditions disclosed in Adam and, therefore, the reaction is considered to operate in the gas phase.
	With regard to the claimed limitation “for a period of between 0.5 and 5 hours … maintenance of the temperature and pressure of said step a),” Adam is silent on the specific temperature, pressure, and residence time parameters during the regeneration and, therefore, 
	However, Chisholm, which is directed to a process for making an olefin product from an oxygenate, such as C1-C4 alcohol, in the presence of a catalyst, e.g., molecular sieves of FER framework ([0049], [0054], [0119]), teaches that such zeolitic catalysts can be regenerated by burning off coke deposits with an oxygen-containing regeneration medium under regeneration conditions including a temperature from about 200 ºC to about 1500 ºC, a pressure from about 172 kPaa to about 1034 kPaa (0.172 MPa – 1.034 MPa), and a residence time from about 1 minute to 100 minutes (0.0167-1.67 hour) ([0147]-[0148]). Chisholm notes that such conversion of oxygenates to olefins with molecular sieve catalyst unavoidably generates and deposits coke on the molecular sieve catalysts ([0006], [0144]).  Therefore, it is reasonably expected that the zeolite catalyst employed in the Adam process, after a certain period of time, becomes deactivated due to the coke deposits and that such a deactivated catalyst can be similarly regenerated by burning off the coke deposits with an oxygen-containing regeneration medium.
	Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Adam by operating the regeneration step at conditions including a temperature from about 200 ºC to about 1500 ºC, a pressure from about 0.172 MPa to about 1.034 MPa, and a residence time from about 0.0167 to 1.67 hours, as taught by Chisholm, because (i) Adam is silent on the specific temperature, pressure, and residence time conditions workable for regenerating a coked zeolite catalyst, such as a FER-based zeolite catalyst, (ii) Chisholm teaches workable temperature, pressure, and residence time conditions for regenerating coked zeolite catalysts including FER-based zeolite catalysts, and (iii) this involves application of known conditions for regenerating a similar coked zeolite catalyst obtained from a similar oxygenate conversion process. Furthermore, it is noted that the temperature, pressure, and time ranges taught by Chisholm overlap and render prima facie obvious the temperature, pressure, and time conditions required in the claimed catalyst prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP 2144.05.
	With regard to the claimed limitation “stoppage of the feed,” it should be noted that Adam discloses the process can be operated in a fixed bed reactor configuration using a pair of parallel “swing” reactors such that when one reactor is operating, the other reactor is undergoing catalyst regeneration ([0051]). It is well known in the art that the catalyst regeneration in such a swing-reactors configuration involves terminating the flow of feedstock to the reactor in the regeneration mode, as evidenced by Beech (col. 7, lines 52-56). Therefore, Adam is considered to suggest that in certain embodiments the regeneration step involves stoppage of the flow of the feedstock.
	With regard to the claimed limitation “said selectivation step being performed when the selectivity toward isoolefins n of said step a) is greater than 25%, or when the conversion into alcohols of said step a) is less than 99%,” it is known in the art that the coke accumulated on the zeolite catalyst will interfere with the catalyst’s ability to promote the reaction (i.e. conversion), as noted by Chisholm ([0006]). Therefore, it would have been obvious to operate the regeneration step when the conversion level drops below a desired level. Since Adam teaches that the isobutanol conversion is at least 98 and often 99% ([0015]), it is reasonably expected that the conversion of the feedstock with a deactivated catalyst comprising accumulated coke deposits is less than 99%. Furthermore, Adam teaches that the iso-butene selectivity may be between 35 and 50% (i.e. the reaction reaches the thermodynamic equilibrium). Assuming the selectivity remains the same, it is expected that the selectivity toward isobutene of the reaction at the time the catalyst needs to be regenerated due to the coke formation is likely between 35 and 50%, which is above the claimed condition of “greater than 25%.”

	Regarding claim 2, Adam discloses an example in which a feedstock comprises 95 wt% isobutanol ([0090]), which meets “40% to 100% by weight of at least one alcohol” recited in claim 2.

	Regarding claims 3 and 4, Adam is directed to a process for dehydrating isobutanol ([0021]), which can be expressed as follows:  C3H7-CH2-OH.

	Regarding claim 5, Adam discloses that the suitable catalysts include a crystalline silicate of the group FER ([0062]), as discussed above, and it is noted that the FER group of zeolite materials also contains at least one series of channels, the pore opening of which is defined by a ring containing 10 oxygen atoms, as evidenced by Vivien ([0045]-[0047]).

	Regarding claim 7, Adam discloses that the suitable catalysts include a crystalline silicate of the group FER, such as ferrierite, FU-9, and ZSM-35 ([0062]).

	Regarding claims 8 and 9, Chisholm teaches that the regeneration conditions include a residence time from about 1 minute to 100 minutes (0.0167-1.67 hour) ([0148]). The claimed ranges of “between 0.5 and 3 hours” and “between 0.5 and 2 hours” overlaps the range taught by Chisholm and considered prima facie obvious.

	Regarding claim 10, Adam teaches the process can be operated in a fixed bed reactor configuration using a pair of parallel “swing” reactors such that when one reactor is operating, the other reactor is undergoing catalyst regeneration ([0051]). The flow of feedstock to the reactor in the regeneration mode is terminated and, therefore, it is reasonably expected that the effluent production will be stopped during the regeneration step. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772                              


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772